Case 0:20-cv-60352-CMA Document 6-4 Entered on FLSD Docket 03/12/2020 Page 1 of 3

EXHIBIT “D”
Case 0:20-cv-60352-CMA Document 6-4 Entered on FLSD Docket 03/12/2020 Page 2 of 3

|

— (Concept Special Risks

Policy Schedule

Policy Number: CSRYP/167562
Assured: Rental Boat Corp
Assured’s Address: 3517 Derby Lnb

Weston

FL 33331

USA

Hull & Company - Fort Lauderdale
1815 Griffin Rd, Suite 300
Dania Beach

Assured’s Agent:

 

FL 33004
Scheduled Vessel: When in Rome, 2010 50' Marquis with Volvo Triple 370hp diesel engine,
MAQE2035C910
Period of Cover: from April 13, 2018 00.01 LST to April 13, 2019 00.01 LST

 

 

 

Cover and Respective Insured Limits:

 

Section
& Hull

C Medical Payments
D Uninsured Boaters
E Trailer

F Personal Property

 

(Named Windstorm Deductible)
Non-Emergency Towing

B Third-Party Liability CSL
Commercial Passenger Liability Extension within CSL

 

Sum Insured
US$ 400,000

US$ 500

US$ 1,000,000
US$ 1,000,000
US$ 25,000
US$ 400,000
not covered
not covered

 

Deductible
US$ 8,000
US$ 16,000
not applicable
US$ 2,500
US$ 2,500
US$ 100

not applicable
not applicable
not applicable

 

 

Total Premium: US$ 7,784 cancelling returns only + US$ 35 Certificate Fee

In the event of cancellation by the Assured minimum of 25% of premium
deemed earned.

Luis Campoo: Esteban Iriarte: Walter Lawrence Cryan
Laid Up Period: None

Named Operators:

Navigational Limits: Warranted that the Scheduled Vessel is confined to Florida and the

Bahamas - not to exceed 150 miles offshore.

Concept Special Risks Ltd
+44 (0) 1943 882 700 « www.special-risks.com
Unity House » 2 Station Court + Station Road « Guiseley - LEEDS - LS20 8EY - United Kingdom

RBC_UF(167562)000197
Case 0:20-cv-60352-CMA Document 6-4 Entered on FLSD Docket 03/12/2020 Page 3 of 3

Policy Schedule CSRYP/167562 page 2 Concept Special Risks Ltd

Insuring Agreement Wording:
As per SYP/8/COM. Amended to include Captain Charter with liability to
maximum six passengers within Combined Single Limit. Excluding liability to
paid crew. Additional Assured noted as per schedule below.

Additional Warranties, Terms and Conditions:
Warranted that the Scheduled Vessel is not to navigate south of the Tropic
of Cancer July 1st to November ‘st.
Warranted that the Scheduled Vessel does not exceed more than ninety
charter days per policy period.
Warranted that Esteban Iriarte is fully supervised by Luis Campoo at all
times whilst operating the Scheduled Vessel.
Warranted no known or reported losses as at 17th April 2018.
Warranted that the Scheduled Vessel is operated by a professional, licensed
captain at ail times whilst operating as charter
Marina Additional Assured Clause.

Insurance Provider: Great Lakes Insurance SE
Loss Payee: Assured
Signed: Wednesday May 16, 2018

 
  

,

For and on behalf of Participating Underwriters/Insurers

 

 

 

Surplus lines insurers’ policy rates and forms are not approved by any Florida regulatory agency.

 

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
Standard forms and frequently asked questions, please see our website www.special-risks.com.

Schedule of Additional Assureds:
1 Rickenbacker Marina, 3301 Rickenbacker Cswy, Key Biscayne, FL 33149

RBC_UF(167562)000198
